 D. H. FARMS CO.111D. H. Farms Co.andUnited Dairy Workers, Local 83,.Retail,Wholesale and Department Store Union(AFL-CIO). Case 7-CA-8604September 20, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn July 9, 1971, the National Labor RelationsBoard granted a Motion for Summary Judgment andissued a Decision and Order' in the above-entitledproceeding, finding that, by refusing to bargain withthe Union, certified by the Board in Case 7-RC-11046 on March 5, 1971, the Respondent had engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct, as amended, and ordering that Respondent bar-gain with the certified union.Thereafter, in an opinion dated August 11, 1972,2the United States Court of Appeals for the Sixth Cir-cuit denied enforcement of the Board's Order, on theground that summary judgment was not warrantedsince Respondent's postelection affidavit submittedto the Regional Diru-^tor asprima facieevidence tosupport its objections to the election raised "substan-tial and material factual issues concerning the eligibil-ity of laid-off employees on the date of the election."The court remanded to the Board for a hearing on theeligibility question and on November 2, 1972, theBoard reopened the case and directed that a hearingbe held. On February 26, 1973, Administrative LawJudge Thomas C. Wilson, issued the attached Deci-sion finding, in effect, that the 19 laid-off employeesin question had a reasonable expectancy of recall onSeptember 23, 1970, when the election was held.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand the decision of the Sixth Circuit Court of Appealsand adopts only so much of the Administrative LawJudge's rulings and findings as is consistent with thefollowing:1 192 NLRB 53.2 N.L.R.B. v. D. H Farms Co.,465 F.2d 1230.A. BackgroundThe election petition in Case 7-RC-11046 was filedon July 10, 1970, for an election among the produc-tion and maintenance workers of Respondent's facili-ty at 2755 Tooley Road, Howell, Michigan. OnAugust 3, 1970, a preelection hearing was conductedby the Regional Director at which the eligibility ques-tion was litigated and on August 24, 1970, an electionwas directed, including as eligible the 19 laid-off em-ployees. The election on September 23, 1970, resultedin 10 votes being cast for Petitioner, 18 votes againstPetitioner, and 20 votes being challenged by the Em-ployer on grounds of their eligibility status. On Sep-tember 24, 1970, the Regional Director wrote theEmployer requesting the submission of "all affidavitand other documentary evidence . . . which you be-lieve makes appropriate reconsideration" on the eligi-bility question. On October 15, 1970, the Employersubmitted an affidavit which asserted that the Em-ployer, after the preelection hearing, but before thedate of the election, determined that it did not expectto recall the laid-off employees for at least 1 year. Ina report Qf October 9, 1970, the Regional Directoroverruled challenges to the election, having refusedthe Employer's request for a new hearing on the eligi-bility question, and on February 26, 1971, the ballotsof the challenged voters were counted, the revisedtally of votes showing 29 for and 19 against the Peti-tioner.The Union was subsequently certified onMarch 5, 1971.B.Findings of FactRespondent, D. H. Farms Co., manufactures discreagents which are inserted into clear plastic or plas-tic-likemagazines, along with weights, springs, andcaps to form a complete product. D. H. Farms manu-factures this product only for its parent corporation,Difco Laboratories Inc., which is responsible for mar-keting the product, and which obtains said productonly from D. H. Farms. The latter makes the productupon receiving work orders from Difco. It would ap-pear that a stock or inventory is maintained, and thatsome time elapses between production and sales be-cause of the need for Food and Drug Administrativeand perhaps other approval of the product. However,there is a direct relation between orders received byDifco from customers and work orders given by Difcoto D. H. Farms.Respondent commenced operations in the latterpart of 1967. There were 35 unit employees in June1968,45 by June 1969, and approximately 70 by Janu-ary 1970.Approximately 42 unit employees werelaid off on July 8, 1970, and were informed by the206 NLRB No. 22 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice manager that, if sufficient work came in, theywould be recalled. This was the first significant layoffsince Respondent's inception of operations. Shortlythereafter, new work orders were issued from Difcoand approximately 16'of the 42 laid-off employeeswere recalled, prior to the election on September 23,1970.Respondent introduced what were characterized as"consumption" figures for each of the years 1968,1969, and 1970, indicating the monthly and yearlytotal of magazines, weights, and springs "consumed"in operations for those years. In 1968, 1,195,528magazineswere consumed; 1,170,965 in 1969; and1,388,592 in 1970. For the year 1970 up to the date ofthe election, the figure approximated 1,188,000. In allyears more magazines were consumed than weightsand springs. Whether this was due to persistent quali-ty problems with the magazine was not indicated.Weights consumed were 609,693 in 1968; 1,079,060 in1969; and 1,238,200 in 1970. Springs consumed were1,000,313 in 1968; 1,079,060 in 1969; and 1,238,200 in1970. Since the product includes all these items, maga-zines,weights, and springs, the maximum product ofany year should approximate the total of the itemleast consumedfor that year. Thus, the productshould have approximated 609,693 in 1968, 1,079,060in 1969, and 1,238,200 in 1970. In the absence ofactual sales figures for the years in question, and wenote that Respondent has avoided reliance on actualsales figures, Respondent's figures, both as to level ofemployment and consumption of parts, suggest thelikelihood of an expansion in operations from late1967 to the time of the layoff in July 1970. A historyof expanding operations would be more suggestive ofthe likelihood of recall than would a pattern of de-cline.Respondent asserts, however, in the face of itsown figures, that its work level remained essentiallystable, except for problems with a magazine mold inthe last half of 1969 and continuing until March 1970,when these problems were corrected.Adding Respondent's consumption figures for theapproximately 10-month period attributable to thequality control problem, we find that Respondentconsumed 1,130,574 magazines and 1,026,797 weightsand springs during that period. If weights and springsare -consumed only when placed in magazines to forma product, and Respondent's testimony would so indi-cate, the conclusion is irresistible that Respondentproduced at an all-time high level for this period inspite of the quality control problem. Respondent'scontention that its operations had remained at a sta-ble levelseemsdubious in the light of these figures.Respondent's efforts continued at a high level inApril,May, and June, 1970, prior to the layoff, total-ing 529,339 magazines and 547,392 weights andsprings. Respondentassertsthat this extra effort con-tinued after the quality control problem was resolvedin March in order to make up orders which could notbe filled while it was having a problem with the mold.Yet Petitioner's production was increased, not dimin-ished, during the period when the quality controlproblem was supposed to have been at its worst. Whywould there have been any back orders from thatperiod unlessbusinesshad increased tremendouslyabove the increased level of production that apparent-ly had occurred? Respondent's relianceon an ambig-uously described quality control problemseems to usa device to obfuscate the otherwise palpable outlinesof an expanding operation.C. Respondent's"NewlyDiscovered"EvidenceWe are in agreement with the Administrative LawJudge that for the most part witness Savitskie's testi-mony was merely repetitive.However Savitskie testi-fied thathe had checkedthe figures on consumptionof materials and the number of employees then em-ployed aweek prior to the election.Figures as toconsumption of materials and current employmentlevel just prior to the election would be,in our view,reflectiveof the layoff,but would not be necessarilyindicative as to whether it was permanent or tempo-rary.Savitskie also checked work on hand and workorders, finding that there were no back orders. Thisinformation merely bears out the economic basis forthe layoff,which is undisputed.Thisdid not necessar-ily mean that future orders would not be forthcoming.At the timeof the layoff, July8, 1970,for example,there were no back orders.However,additional or-ders were received subsequently and 16 employeeshad to be recalled before the date of the election.In concluding that the layoff was permanent DifcoProductionManager Robert relied on a computerprintout of orders for a past 3-month period,as wellas hearsay reports of falling sales,partially due tocustomer complaints and inferior product quality.These factors are consistent with economic motivia-tion for the layoff which had already occurred. How-ever,thisdid not establish that the layoff waspermanent as opposedto temporary.We share the impatience of the Administrative LawJudge with Respondent's conclusory testimony andnote that Respondent had available to it sales figuresupon which presumably its predictions of future em-ployment expectancy were made;yet those figureswere not offered.In the absence of figures or someform of supporting evidence Respondent's testimonyamounts to little more than a bald assertion that therewas no reasonable expectancy of recall,which, beingself serving,is not entitled to significant weight. D. H. FARMS CO.113D. ConclusionsSince we have regarded some of Respondent's testi-mony as "newly discovered" since the August 3, 1970,hearing,we have considered the record as a whole.The critical question which we must decide iswhether the 19 laid-off employees in question enjoyeda reasonable expectancy of recall on the date of theelection, September23, 1970. Thisquestion, as wehave noted,depends on objective factors,3includingthe past experience of the employer,the employer'sfuture plans,and the circumstances of the layoff, in-cluding what the employees were told as to the likeli-hood of recall.4Here,the employees could expect tobe recalled,the Employer expresses an intention ofkeeping laid-off employees on a recall list,and nearlyhalf the employees were actually recalled.There wasno evidence of a continued decline of sales, a phasingout of a line of production,or termination of part ofthe business.The Employer had experienced a historyof increased production and employment without anyprior layoffs of consequence.We find that the said 19employees enjoyed a reasonable expectancy of recall.Accordingly,,we reaffirm our prior decision andorder set forth at 192 NLRB 53.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby reaffirms its prior decision'issuedJuly 9, 1971 (192 NLRB 53), and orders that Respon-dent, D. H. Farms Co.,Howell,Michigan,its offi-cers, agents,successors,and assigns,shall take theaction set forth in said Decision.3Sierra Lingerie Company,191NLRB 844.4Nordam,Inc.,173 NLRB 1153.SUPPLEMENTAL DECISIONTHOMAS S.Wi soN,Administrative Law Judge:Pursuantto the following opinion of the United States Court of Ap-peals for the Sixth Circuit decided and filed on August 11,1972:Phillips,Chief Judge.This case is before the court on the application of theNational Labor Relations Board for enforcement of itsbargaining order against D. H.. Farms_Co. (the compa-ny), reported at 192 NLRB No. 15.The Board foundthat the Company violated § 8(a)(5) and(1) of the Actby refusing to bargain with the Union, which had beencertified by the Board as the exclusive representative ofthe Company's employees.. Reference is made to thereported decision of the Board for a detailed recitationof the facts.On August 8, 1970,there was a pre-election hearingon the issue of whether some 24 employees who hadbeen laid off July 8,1970,were eligible to vote. OnAugust 24,the Regional Director issued a decision anddirection of election wherein he concluded that theseemployees had a "reasonable expectation of recallwithin a reasonable time in the future"and thereforewere entitledto vote.At the representative election held September 22,1970,19 of the 24 laid-off employees appeared andvoted under challenge by the Company. Of the unchal-lenged votes ten were for the Union and 18 against.After the challenged ballots were counted the vote was29 for the Union and 19 against. The Regional Direc-tion thereupon certified the Union as exclusive repre-sentative of all employees in the unit for purposes ofcollective bargaining.The General Counsel filed a motion for summaryjudgment.The Company requested denial of the mo-tion for summary judgment and requested a hearing onnew evidence,whichit contended was previously un-available,pertaining to the eligibility of the laid-offemployees.The affidavit of the plant manager, whichwas filed in support of a hearing, is made Appendix Ato this opinion.The Board denied the request for ahearing,granted summary judgment and entered thebargaining order.We agree with the Board that, in the absence ofnewly discovered or previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of § 8(a)(5) is not entitled to reliti-gate issues which could have been litigated in a priorrepresentation proceeding. . . . We also agree that theeligibility of employees who are not working on the dayof the election, including those on layoff,must be de-termined from the facts as' they existed on the day ofthe election. . . .We do not agree,however,with thecontention that the, affidavit,Appendix A,is vague orconclusory.To the contrary,we hold that the affidavitasserts facts requiring a hearing and that the Boarderred in granting the motion of the General Counsel,for summary judgment. . . .The decision of the Re-gional Director was based upon facts as they existed atthe time of the preelection hearing August 8, 1970, andnot as of the date of the election September 22. Underthe facts and circumstances of this case,it is our opin-ion that the affidavit,Appendix A, and the Company'srequest for review raised substantial and material fac-tual issues concerning the eligibility of laid-off employ-ees on the date of the election.Summaryjudgmenttherefore was improper.Enforcement of the bargaining order based on the16summary judgment is denied.The case is remanded tothe Board for a hearing.[Citations and footnoteomitted.]The Board by Order dated November 2, 1972, ordered ahearing on this remand to be heard by an AdministrativeLaw Judge in accordance with said decision and thereafter"To prepare and serve on the parties a decision containingfindings of fact, conclusions of law,and recommendationsbased upon the evidence received." 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing on such issues was heldbefore me in Detroit, Michigan, on December 12, 1972., Allparties appeared at the hearing, were represented by coun-sel, and were afforded full opportunity to be heard, to pro-duce and cross-examine witnesses, and to introduceevidence material and pertinent to the issue. At the, conclu-sion of the hearing oral argument was waived. Briefs havebeen received from General Counsel, Respondent, and theUnion on January 26, 1973.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTOn August 8, 1970, the Regional Director ordered a hear-ing on the issue raised by Respondent as to whether the 24employees suddenly laid off by Respondent on July 8, 1970,had a "reasonable expectation of recall to employmentwithin the near future." The private parties were then repre-sented by the same attorneys as appeared at the instanthearing.At that hearing Respondent produced its plant manager,Leonard J. Savitskie, who testified that these 24 employeeshad been told at the time of the layoff on Wednesday, July8, 1970, that "Due to the lack of business they would notbe needed at this time" but that "if sufficient work came in,[Respondent] would call them." Savitskie also testified thaton July 8 1 he "suddenly" had discovered that Respondentwas "out of work" and had, therefore, ordered the layoff of34 of Respondent's complement of some 70 employees. Healso testified that an individual named Burnett almost im-mediately thereafter gave him some orders to fill so that onFriday, July-10, and Monday, July 14, he recalled eight ofthese laid-off employees. Savitskie further testified that hereceived his production orders from Burnett but that be-yond that he knew nothing about the sales end ofRespondent's business. In fact, according to his testimony,he knew nothing about this individual Burnett beyond thefact that he was "the boss" and made out Savitskie's pay-checks. Savitskie rounded out his testimony by stating that,as of that time, August 8, he did not have any expectationof recalling the remaining laid-off employees within the next6 months.Upon this testimony, as noted in the court's opinion, theRegional Director held, contrary to Savitskie's testimony,that these laid-off employees did have a "reasonable expec-tation of recall." Respondent appealed this decision of theRegional Director to the Board which denied the appeal.As noted, the election was then held on September 23with 19 of the 26 laid-off employees voting ballots whichwere challenged as ineligible voters by Respondent. On Sep-tember 24 the Regional Director requested evidence fromRespondent on the question of the eligibility of the chal-lenged voters. The aforementioned affidavit dated October5, 1970, of Leonard J. Savitskie was the sole evidence pre-sented by Respondent in answer to this request. The Re-gionalDirector thereupon denied the challenges andordered the challenged ballots counted with the results not-1All dateshereinare in the year 1970 unless otherwise specified.ed in the opinion, Respondent appealed that decision of theRegional Director to the Board which, in turn, deniedRespondent's appeal. The Union was certified on March 5,1971.At the instant hearing Savitskie was once againRespondent's main witness. He added one element not re-ferred to in his previous testimony or in his affidavit ofOctober 5 which was that, about a week prior to the electionof September 23, he and Burnett had been called to theoffice of Respondent's attorney and instructed to call aMichael Robert, allegedly the production manager of Difcoand manager of Research Engineering, to determine if theemployees laid off on July 8 had any reasonable expectationof recall. Savitskie made this telephone call and received anegative response from Robert. Otherwise Savitskie's testi-mony here was a mere reiteration of his testimony at thehearing on August 8. There was no explanation as to whySavitskie could not have telephoned Robert prior to theAugust 8 hearing as well as on or about September 16.Michael Robert also testified at the instant hearing. Heproved to be the manager of Research Engineering who for10 years had worked for Difco and for the past 2 years,beginning shortly after September 23, had been in charge ofproduction control of Difco. Robert's "boss" and the manwho also signed his checks was the same individual [David?]Burnett who apparently had something to do with Difco aswell as with Respondent but, according to the testimony,had no title and/or titles which Robert knew about. Origi-nally Robert had described Burnett as his "courier" for thetaking of orders from him to Respondent. Robert acknowl-edged that Savitskie had telephoned him about a week be-fore the September 23 election saying that he had beenrequested to get the aforementioned information for Bur-nett and the attorney and had also asked for "some idea"of Respondent's workload for the ensuing year. As a resultof this telephone call Robert took a "computer print out"from the Difco computer which would tell on a 3-monthbasis "where we were below a specific stock level" on aproduct. As a result of this investigation Robert reported toSavitskie that he could see no increase in production at alland actually foresaw a decrease because "our share of themarket had fallen and fallen rapidly," apparently becausethe word was getting out that "our" quality was inferior.2Robert acknowledged he had nothing to do with the salesfor Difco or for Respondent. He did know that Respondenthad a quality control problem in the latter part of 1969which had been solved about March 1970. Further Robertacknowledged that he did not "bother" to bring the comput-er printout on which he relied to the hearing.[David?] Burnett, although the admitted "boss" of bothSavitskie of the Respondent and Robert of Difco throughwhom all of Respondent's products were sold, remained amystery. He did not testify. As such "boss" of both Savitskieand Robert, it would seem that Burnett would know moreabout the situation at Respondent on September 23, 1970,than either Savitskie or Robert. Thus it appears a fair infer-ence, which I draw, that, if called as a witness, Burnett'stestimony would have been unfavorable to the Respondent.2 It wasnot clear whether "our share" referred to Difco or toRespondentor to both. D. H. FARMS CO.115None of the evidence presented at the instant hearing was,"newly discovered or previously, unavailable or [amountingto] special circumstances." All of it had been previouslylitigated at the prior representation case on August 8 andagain reiterated in the Savitskie affidavit of October 5. Atsome time litigation must come to an end. This seems to bethat time.The only new fact adduced at the instant hearing-andthat by way of an offer of proof due to the fact of theagreement that it was not evidence admissible under thecourt's limited remand-was that none of the laid-off em-ployees had been reinstated by Respondent at the date ofthe hearing although one of them was about to be.ConclusionsI conclude that there was no change in the reasonableexpectation of recall of the employees laid off on July 8between August 8, 1970, and September 23, 1970.RECOMMENDATIONI, therefore, recommend that the Boardreaffirm its deci-sion of July 9, 1971, and of November 9, 1971.